Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2021 was filed after the mailing date of the application on 10/10/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0313570 (Ohtaniuchi) in view of US PGPub 2015/0086877 (Yamazaki).
With respect to claims 1 and 3, Ohtaniuchi teaches a nonaqueous electrolyte comprising at least one of compounds 1-10 (PP 0011) wherein compound 9 may be a cyclohexanecarbonitrile (PP 0104-0105) which reads on the homocyclic compound of instant claim 1.  Compound 4 has the formula: 

    PNG
    media_image1.png
    125
    214
    media_image1.png
    Greyscale

(PP 0083) which reads on the compound (4) of instant claim 3 when n42=0, n43=1, Y41 and Y42=O, Z41 is B, and L41 is a F, and n41=2, which reads on the cyclic dicarbonyl compound of claim 1.  The electrolyte may further comprise a solvent comprising a cyclic carbonate (PP 00117) such as: 

    PNG
    media_image2.png
    120
    113
    media_image2.png
    Greyscale

(PP 0131, 5-8).  Ohtaniuchi does not teach a specific combination of the compounds as claimed.  As discussed above, Ohtaniuchi teaches a limited number of compounds which may be used in combination.  It would have been obvious to one of ordinary skill in the art at the time of filing to pick and choose those above for use in combination as a reference may be relied on for all it teaches. Ohtaniuchi 3 or CF2H group which may be used in the electrolyte. Ohtaniuchi fails to teach a ratio of a fluorinated carbonate and at least one other carbonate in a ratio of (50 to 99)/(50 to 1).  Yamazaki teaches an electrolyte solution containing a fluorine-containing compound (A) having formula (1) in an amount of 0.01 to 20% by mass (corresponds to the “other carbonate” of the instant claims) and a fluorine-containing compound (5) represented by formula (2) in an amount of 10 to 80% by mass (corresponds to the “fluorinated carbonate” of the instant claims).  Formula (1) is Rf1OCOOR wherein Rf1 is a C-C4 fluorine-containing alkyl group, and R is a C-C4 non-fluorinated alkyl group and formula (2) is Rf2OCOORf3 wherein Rf2 and Rf3 may each be a C1-C4 fluorine-containing alkyl group (PP 0024).  The combination of compounds produces an electrolyte solution for electrochemical devices having excellent oxidation resistance and high-temperature storage characteristics (PP 0025).  Examples of formula (1) are listed, which are all fluorinated acyclic carbonates (PP 0032) and examples of formula (2) are fluorinated carbonates having CF3 and CF2H groups (PP 0037).  Yamazaki teaches a mass ratio A/B of 0.5 or less and 0.005 or more.  One of ordinary skill in the art would expect the volume ratio of B/A to fall within, or have significant overlap with, the claimed range given the mass ratio of Yamazaki. When the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
With respect to claims 5 and 6, the electrolyte may be used in a lithium ion secondary battery (PP 0146) [reads on the electrochemical device of claim 5].
X (PP 0153).  The positive electrode may be on a collector constituted of a metal foil, such as aluminum (PP 0151) which reads on the valve metal of claim 8. 
With respect to claims 9 and 10, a battery pack (module) may be made from the stated batteries (PP 0024). 

Response to Arguments
Applicant’s arguments, see pages 2-5, filed 09/17/2021, with respect to the rejection(s) of claim(s) 1, 3, and 5-10 under Ohtaniuchi and Bae have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.

Conclusion
Finality is hereby withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724